              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:16-cv-00219-MR
              [CRIMINAL CASE NO. 1:98-cr-00155-MR-1]


ARANDER MATTHEW HUGHES, Jr., )
                                 )
                   Petitioner,   )
                                 )
vs.                              )                     ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
                   Respondent.   )
________________________________ )

      THIS MATTER is before the Court on Petitioner’s Pro Se Motions for

Transcript [Docs. 17, 18]. The Petitioner is represented by Caryn Devins

Strickland of the Federal Defenders of Western NC. [Doc. 12].

      On June 8, 2016, Petitioner filed a Section 2255 Motion to Vacate,

Correct, or Set Aside Sentence. [Doc. 1]. This case has been stayed over

the last three years, first pending the decisions of the Fourth Circuit Court of

Appeals in United States v. Ali, No. 15-4433 (4th Cir.) and in United v.

Simms, No. 15-460 (4th Cir.) [Doc. 8], and second pending the decision of

the United States Supreme Court in United States v. Davis, No. 18-431 [Doc.

16]. Davis was recently decided. This Court, thereafter, lifted the stay and

ordered the Government respond to Petitioner’s motion by August 23, 2019.
On the Government’s motion, the Court extended the time within which the

Government must respond to the Petitioner’s Section 2255 Motion to Vacte

to September 23, 2019.

      On August 16 and August 19, 2019, respectively, the Petitioner filed

pro se the “Motions for Transcripts” before the Court.       [Docs. 17, 18].

Petitioner seeks copies of transcripts found at Docket No. 78 in his related

criminal proceedings, Criminal Case No. 1:98-cr-00155-MR-1. [Doc. 17]. It

appears Plaintiff also seeks a copy of a motion filed in the criminal

proceedings. Petitioner, however, may not file motions pro se because he

is represented by Counsel in this case. See Haefner v. County of Lancaster,

Pa., 165 F.R.D. 58, 59 (E.D. Va. Mar. 4, 1996). As such, the Court will strike

these motions. Petitioner is instructed not to file any further documents on

his own behalf in this case. Rather, Petitioner’s attorney must file documents

with the Court.

                                   ORDER

      IT IS, THEREFORE, ORDERED that Petitioner’s Motions for

Transcript [Docs. 17, 18] are STRICKEN from the record in this matter.

      IT IS SO ORDERED.
                                Signed: August 28, 2019




                                        2
